Title: To George Washington from John Gill, 21 May 1795
From: Gill, John
To: Washington, George


          
            Sir!
            Alexandria [Va.] 21st may 1795
          
          I have duly recd your Letter of 17th Inst. with enclosure for Charles Lee Esqr. that Gentleman is at present in Dumfries at the District Court; on his return the Papers shall be delivered to him, & the necessary Agreement drawn—but as the Papers are of moment, I thot it best to advise you of their rect—Your Instructions to him are perfectly agreeable to what we have before conversed—& I am perfectly of your Opinion, that it is better to avoid a misunderstanding than to apply a remedy, Be assured it is my Intention, to adhere to the Spirit of our Agreement in every part, & particularly to the Wood for it is that which has led me to purchase it & to preserve it will be my chief Care, I am Sir Yr Mt Obed. servt
          
            John Gill
          
        